Exhibit 10.27

 

Security Agreement    LOGO [g445062logo_001.jpg]

THIS SECURITY AGREEMENT (this “Agreement”), dated as of this 15th day of
January, 2013, is made by EPAM SYSTEMS, INC., a Delaware corporation, EPAM
SYSTEMS, LLC, a New Jersey limited liability company and VESTED DEVELOPMENT,
INC., a Delaware corporation (collectively and individually, the “Grantor”),
each with an address at 41 University Drive, Suite 202, Newton, PA 18940, in
favor of PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at Two
Tower Center Boulevard, East Brunswick, NJ 08816. Terms capitalized but not
defined herein shall have the meaning given to such terms in the Credit
Agreement between EPAM Systems, Inc. and the Bank dated as of the date hereof
(as amended, restated or otherwise modified, the “Credit Agreement”).

Under the terms hereof, the Bank desires to obtain and the Grantor desires to
grant the Bank security for all of the Secured Obligations (as hereinafter
defined).

NOW, THEREFORE, the Grantor and the Bank, intending to be legally bound, hereby
agree as follows:

1. Definitions.

(a) “Collateral” shall include all personal property of the Grantor, including
the following, all whether now owned or hereafter acquired or arising and
wherever located: (i) accounts (including health-care-insurance receivables and
credit card receivables); (ii) securities entitlements, securities accounts,
commodity accounts, commodity contracts and investment property; (iii) deposit
accounts; (iv) instruments (including promissory notes); (v) documents
(including warehouse receipts); (vi) chattel paper (including electronic chattel
paper and tangible chattel paper); (vii) inventory, including raw materials,
work in process, or materials used or consumed in Grantor’s business, items held
for sale or lease or furnished or to be furnished under contracts of service,
sale or lease, goods that are returned, reclaimed or repossessed; (viii) goods
of every nature, including stock-in-trade, goods on consignment, standing timber
that is to be cut and removed under a conveyance or contract for sale, the
unborn young of animals, crops grown, growing, or to be grown, manufactured
homes, computer programs embedded in such goods and farm products;
(ix) equipment, including machinery, vehicles and furniture; (x) fixtures;
(xi) agricultural liens; (xii) as-extracted collateral; (xiii) commercial tort
claims, if any, described on Exhibit “A” hereto; (xiv) letter of credit rights;
(xv) general intangibles, of every kind and description, including payment
intangibles, software, computer information, source codes, object codes, records
and data, all existing and future customer lists, choses in action, claims
(including claims for indemnification or breach of warranty), books, records,
patents and patent applications, copyrights, trademarks, tradenames,
tradestyles, trademark applications, goodwill, blueprints, drawings, designs and
plans, trade secrets, contracts, licenses, license agreements, formulae, tax and
any other types of refunds, returned and unearned insurance premiums, rights and
claims under insurance policies; (xvi) all supporting obligations of all of the
foregoing property; (xvii) all property of the Grantor now or hereafter in the
Bank’s possession or in transit to or from, or under the custody or control of,
the Bank or any affiliate thereof; (xviii) all cash and cash equivalents
thereof; and (xix) all cash and noncash proceeds (including insurance proceeds)
of all of the foregoing property, all products thereof and all additions and
accessions thereto, substitutions therefor and replacements thereof. The
Collateral shall also include any and all other tangible or intangible property
that is described as being part of the Collateral pursuant to one or more Riders
to Security Agreement that may be attached hereto or delivered in connection
herewith, including the Rider to Security Agreement - Copyrights, the Rider to
Security Agreement - Patents, the Rider to Security Agreement - Trademarks and
the Rider to Security Agreement - Cash Collateral Account; provided that the
Collateral shall not include, and no security interest is hereby granted,
pledged or collaterally assigned in the following (collectively, the “Excluded
Collateral”): (i) any asset for which the

 

1



--------------------------------------------------------------------------------

granting of a security interest is prohibited by law and such prohibition is not
over-ridden by the UCC or other applicable law (provided that this clause
(i) shall not apply to cash Proceeds of dispositions thereof in accordance with
applicable law, including, without limitation, rules and regulations of any
governmental authority or agency), (ii) more than 65% of the issued and
outstanding equity interest in any Foreign Subsidiary or (iii) any lease,
license, contract or agreement to which any Grantor is a party, and any of its
rights or interest thereunder, if and to the extent that a security interest is
prohibited by or in violation of (A) any law, rule or regulation applicable to
such Grantor, or (B) a term, provision or condition of any such lease, license,
contract or agreement (unless such law, rule, regulation, term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions)); provided however that the
Collateral shall include (and such security interest shall attach) immediately
at such time as the contractual or legal prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such lease, license, contract or agreement not subject to the prohibitions
specified in (A) or (B) above; provided further that the exclusions referred to
in this clause (iii) shall not include any Proceeds of any such lease, license,
contract or agreement. Notwithstanding that motor vehicles and other items of
Collateral as to which perfection of a Lien is not governed by the UCC, but
instead by state certificate of title laws are included in the Collateral,
perfection of such Liens under such state laws by the Bank is not required as of
the date of this Agreement, and the Bank reserves its right to require such
perfection under such state laws if any Event of Default occurs.

(b) “Secured Obligations” shall include all Obligations, covenants and duties
owing by the Grantor to the Bank or to any other direct or indirect subsidiary
of The PNC Financial Services Group, Inc., of any kind or nature, present or
future (including any interest accruing thereon after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Grantor, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, whether or not (i) evidenced by any note,
guaranty or other instrument, (ii) arising under any agreement, instrument or
document, (iii) for the payment of money, (iv) arising by reason of an extension
of credit, opening of a letter of credit, loan, equipment lease or guarantee,
(v) under any interest or currency swap, future, option or other interest rate
protection or similar agreement, (vi) under or by reason of any foreign currency
transaction, forward, option or other similar transaction providing for the
purchase of one currency in exchange for the sale of another currency, or in any
other manner, (vii) arising out of overdrafts on deposit or other accounts or
out of electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Bank to receive final payment for, any check, item, instrument, payment
order or other deposit or credit to a deposit or other account, or out of the
Bank’s non-receipt of or inability to collect funds or otherwise not being made
whole in connection with depository or other similar arrangements; and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of the Bank incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses.

(c) “UCC” means the Uniform Commercial Code, as adopted and enacted and as in
effect from time to time in the State whose law governs pursuant to the Section
of this Agreement entitled “Governing Law and Jurisdiction.” Terms used herein
which are defined in the UCC and not otherwise defined herein shall have the
respective meanings ascribed to such terms in the UCC. To the extent the
definition of any category or type of collateral is modified by any amendment,
modification or revision to the UCC, such modified definition will apply
automatically as of the date of such amendment, modification or revision.

2. Grant of Security Interest. To secure the Secured Obligations, the Grantor,
as debtor, hereby assigns and grants to the Bank, as secured party, a continuing
lien on and security interest in the Collateral.

 

- 2 -



--------------------------------------------------------------------------------

3. Change in Name or Locations. The Grantor hereby agrees that if the location
of the Collateral changes from the locations listed on Exhibit “A” hereto (to
the extent Collateral in excess of $250,000 is maintained at such location) and
made part hereof, or if the Grantor changes its name, its type of organization,
its state of organization (if Grantor is a registered organization), its chief
executive office (if Grantor is a general partnership or non-registered
organization), the Grantor will promptly notify the Bank in writing of the
additions or changes.

4. Representations and Warranties. The Grantor represents, warrants and
covenants to the Bank that: (a) all information, including its type of
organization, jurisdiction of organization, chief executive office, and (for
individuals only) principal residence are as set forth on Exhibit “A” hereto and
are true and correct on the date hereof; (b) the Grantor has good, marketable
and indefeasible title to the Collateral, except as otherwise contemplated or
permitted under Sections 6.1.11, 8.1.4 and 8.2.7 of the Credit Agreement, or
except for claims for credit, allowance or adjustment by any account debtor or
setoffs, defenses or counterclaims (collectively, “Setoffs”) in an aggregate
amount at any time not to exceed $5,000,000, and has not made any prior sale,
pledge, encumbrance, assignment or other disposition of any of the Collateral,
and the Collateral is free from all encumbrances and Setoffs of any kind, other
than in favor of the Bank, as contemplated or permitted under Sections 6.1.11,
8.1.4, 8.2.2 and 8.2.7 of the Credit Agreement or Setoffs in an aggregate amount
at any time not to exceed $5,000,000; (c) each account and payment intangible,
if included in the definition of Collateral, is genuine and enforceable in
accordance with its terms, except as otherwise contemplated or permitted under
Sections 6.1.11, 8.1.4 and 8.2.7 of the Credit Agreement or except for Setoffs
in an aggregate amount at any time not to exceed $5,000,000, and the Grantor
will defend the same against all Setoffs at any time asserted other than those
arising from liens contemplated or permitted under Section 8.2.2 of the Credit
Agreement or from Setoffs in an aggregate amount at any time not to exceed
$5,000,000; and (d) except as otherwise contemplated or permitted under Sections
6.1.11, 8.1.4 and 8.2.7 of the Credit Agreement, at the time any account or
payment intangible becomes subject to this Agreement, such account or payment
intangible will be a good and valid account or payment intangible representing a
bona fide sale of goods or services by the Grantor and such goods will have been
shipped to the respective account debtors or the services will have been
performed for the respective account debtors, and no such account or general
intangible will be subject to any Setoffs in an aggregate amount at any time in
excess of $5,000,000.

5. Grantor’s Covenants. The Grantor covenants that it shall:

(a) from time to time and at all reasonable times, but in accordance with
Section 8.1.5 of the Credit Agreement, allow the Bank, by or through any of its
officers, agents, attorneys, or accountants, to examine or inspect the
Collateral, and obtain valuations and audits of the Collateral, at the Grantor’s
expense, wherever located; provided that the Grantor shall not be obligated to
pay the cost of more than one inspection in any fiscal year so long as no Event
of Default exists. The Grantor shall do, obtain, make, execute and deliver all
such additional and further acts, things, deeds, assurances and instruments as
the Bank may reasonably require to vest in and assure to the Bank its rights
hereunder and in or to the Collateral, and the proceeds thereof, including using
its commercially reasonable efforts to obtain waivers from landlords,
warehousemen and mortgagees. Upon and during the continuance of an Event of
Default, the Grantor agrees that the Bank has the right to notify (on invoices
or otherwise) account debtors and other obligors or payors on any Collateral of
its assignment to the Bank, and that all payments thereon should be made
directly to the Bank, and that the Bank has full power and authority to collect,
compromise, endorse, sell or otherwise deal with the Collateral in its own name
or that of the Grantor at any time upon and during the continuation of an Event
of Default;

(b) keep the Collateral in good order and repair at all times (ordinary wear and
tear excepted) and promptly notify the Bank of any event causing a material loss
or decline in value of the Collateral, taken as a whole, whether or not covered
by insurance, and the amount of such loss or depreciation;

 

- 3 -



--------------------------------------------------------------------------------

(c) except as otherwise contemplated in Section 8.1.7 of the Credit Agreement,
only use or permit the Collateral to be used in accordance in all material
respects with all applicable federal, state, county and municipal laws and
regulations;

(d) have and maintain insurance at all times with respect to all Collateral in
accordance with Section 8.1.3 of the Credit Agreement. Each such casualty
insurance policy shall contain a standard Lender’s Loss Payable Clause issued in
favor of the Bank under which all losses thereunder shall be paid to the Bank as
the Bank’s interests may appear. Such policies shall expressly provide that the
requisite insurance cannot be altered or canceled without at least thirty
(30) days prior written notice to the Bank and shall insure the Bank
notwithstanding the act or neglect of the Grantor. Upon the Bank’s demand, the
Grantor shall furnish the Bank with duplicate original policies of insurance or
such other evidence of insurance as the Bank may reasonably require. In the
event of failure to provide insurance as herein provided, the Bank may, at its
option, obtain such insurance and the Grantor shall pay to the Bank, on demand,
the cost thereof. During the occurrence of an Event of Default, proceeds of
insurance may be applied by the Bank to reduce the Secured Obligations or to
repair or replace Collateral, all in the Bank’s sole discretion;

(e) not hereafter sell, pledge, encumber, assign or otherwise dispose of any of
the Collateral or permit any Setoffs or any lien or security interest to exist
thereon other than in favor of the Bank, except as otherwise contemplated or
permitted under Sections 8.1.4, 8.2.2 and 8.2.7 of the Credit Agreement (other
than Setoffs) or Setoffs in an aggregate amount at any time not to exceed
$5,000,000; and

(f) subject to the preceding clause (e), defend the Collateral against all
claims and demands of all persons at any time claiming the same or any interest
therein.

6. Negative Pledge; No Transfer. Except as permitted under the Credit Agreement,
the Grantor will not sell or offer to sell or otherwise transfer or grant or
allow the imposition of a lien or security interest upon the Collateral.

7. Covenants for Accounts. If accounts are included in the definition of
Collateral:

(a) The Grantor will, on the Bank’s demand upon and during the continuation of
an Event of Default, make notations on its books and records showing the Bank’s
security interest and make available to the Bank shipping and delivery receipts
evidencing the shipment of the goods that gave rise to an account, completion
certificates or other proof of the satisfactory performance of services that
gave rise to an account, a copy of the invoice for each account and copies of
any written contract or order from which an account arose. The Grantor shall
promptly notify the Bank if an account in excess of $1,000,000 becomes evidenced
or secured by an instrument or chattel paper and upon the Bank’s request, will
promptly deliver any such instrument or chattel paper to the Bank, including any
letter of credit delivered to the Grantor to support a shipment of inventory by
the Grantor.

(b) Upon and during the continuation of an Event of Default, the Grantor will
upon request by the Bank promptly advise the Bank whenever an account debtor
refuses to retain or returns any material goods from the sale of which an
account arose and will comply with any reasonable instructions that the Bank may
give regarding the sale or other disposition of such returns. From time to time
as the Bank may request upon and during the continuation of an Event of Default,
the Grantor will report to the Bank all credits given to account debtors on all
accounts.

(c) The Grantor will immediately notify the Bank if any account in excess of
$1,000,000 arises out of contracts with the United States or any department,
agency or instrumentality thereof, and, upon Bank’s reasonable request, will
execute any instruments and take any steps required by the Bank so that all
monies due

 

- 4 -



--------------------------------------------------------------------------------

and to become due under such contract shall be assigned to the Bank and notice
of the assignment given to and acknowledged by the appropriate government agency
or authority under the Federal Assignment of Claims Act.

(d) At any time after the occurrence and during the continuation of an Event of
Default, and without notice to the Grantor, the Bank may direct any persons who
are indebted to the Grantor on any Collateral consisting of accounts or general
intangibles to make payment directly to the Bank of the amounts due. The Bank is
authorized to collect, compromise, endorse and sell any such Collateral in its
own name or in the Grantor’s name and to give receipts to such account debtors
for any such payments and the account debtors will be protected in making such
payments to the Bank. Upon the Bank’s written request after and during the
continuation of an Event of Default, the Grantor will establish with the Bank
and maintain a lockbox account (“Lockbox”) with the Bank and a depository
account(s) (“Cash Collateral Account”) with the Bank subject to the provisions
of this subparagraph and such other related agreements as the Bank may require,
and the Grantor shall notify its account debtors to remit payments directly to
the Lockbox. Thereafter, funds collected in the Lockbox shall be transferred to
the Cash Collateral Account, and funds in the Cash Collateral Account shall be
applied by the Bank, daily, to reduce the outstanding Secured Obligations.

8. Further Assurances. By its signature hereon, the Grantor hereby irrevocably
authorizes the Bank to execute (on behalf of the Grantor) and file against the
Grantor one or more financing, continuation or amendment statements pursuant to
the UCC in form satisfactory to the Bank, and the Grantor will pay the cost of
preparing and filing the same in all jurisdictions in which such filing is
deemed by the Bank to be necessary or desirable in order to perfect, preserve
and protect its security interests. If required by the Bank, the Grantor will
execute all documentation necessary for the Bank to obtain and maintain
perfection of its security interests in the Collateral. At the Bank’s request,
the Grantor will execute, in form satisfactory to the Bank, a Rider to Security
Agreement - Copyrights (if any Collateral consists of registered or unregistered
copyrights), a Rider to Security Agreement - Patents (if any Collateral consists
of patents or patent applications), a Rider to Security Agreement - Trademarks
(if any Collateral consists of trademarks, tradenames, tradestyles or trademark
applications). If any Collateral consists of letter of credit rights, electronic
chattel paper, deposit accounts or supporting obligations not maintained with
the Bank or one of its affiliates, or any securities entitlement, securities
account, commodities account, commodities contract or other investment property
in excess of $250,000, then at the Bank’s request the Grantor will execute, and
will cause the depository institution or securities intermediary upon whose
books and records the ownership interest of the Grantor in such Collateral
appears, to execute such Pledge Agreements, Notification and Control Agreements
or other agreements as the Bank deems necessary in order to perfect, prioritize
and protect its security interest in such Collateral, in each case in a form
satisfactory to the Bank.

9. Events of Default. The Grantor shall, at the Bank’s option, be in default
under this Agreement upon the happening of any Event of Default (or if there is
no defined set of “Events of Default” therein, the occurrence of a default past
any applicable grace and/or cure periods thereunder) as defined in any of the
Secured Obligations.

10. Remedies. Upon the occurrence of any such Event of Default and at any time
during the continuance thereof, the Bank may declare all Secured Obligations
immediately due and payable and shall have, in addition to any remedies provided
herein or by any applicable law or in equity, all the remedies of a secured
party under the UCC. The Bank’s remedies include, but are not limited to, the
right to (a) peaceably by its own means or with judicial assistance enter the
Grantor’s premises and take possession of the Collateral without prior notice to
the Grantor or the opportunity for a hearing, (b) render the Collateral
unusable, (c) dispose of the Collateral on the Grantor’s premises, (d) require
the Grantor to assemble the Collateral and make it available to the Bank at a
place designated by the Bank, and (e) notify the United States Postal Service to
send the Grantor’s mail to the Bank. Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Bank will give the Grantor reasonable notice of the time
and place of any public sale thereof or of the time after which any private sale
or any other intended disposition thereof is to be made. The requirements of
commercially reasonable notice shall be met if such notice is sent to the
Grantor at least ten (10) days before the time of the intended sale or
disposition. Expenses of retaking, holding, preparing for disposition,

 

- 5 -



--------------------------------------------------------------------------------

disposing or the like shall include the Bank’s reasonable attorneys’ fees and
legal expenses, incurred or expended by the Bank to enforce any payment due it
under this Agreement either as against the Grantor, or in the prosecution or
defense of any action, or concerning any matter growing out of or connection
with the subject matter of this Agreement and the Collateral pledged hereunder.
The Grantor waives all relief from all appraisement or exemption laws now in
force or hereafter enacted.

11. Power of Attorney. The Grantor does hereby make, constitute and appoint any
officer or agent of the Bank as the Grantor’s true and lawful attorney-in-fact,
with power presently granted and exercisable upon and during the continuation of
an Event of Default to (a) endorse the name of the Grantor or any of the
Grantor’s officers or agents upon any notes, checks, drafts, money orders, or
other instruments of payment or Collateral that may come into the Bank’s
possession in full or part payment of any Obligations; (b) sue for, compromise,
settle and release all claims and disputes with respect to, the Collateral; and
(c) sign, for the Grantor, such documentation required by the UCC, or
supplemental intellectual property security agreements; granting to the
Grantor’s said attorney full power to do any and all things necessary to be done
in and about the premises as fully and effectually as the Grantor might or could
do. The Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. This power of attorney is coupled with an
interest, and is irrevocable.

12. Payment of Expenses. At its option, the Bank may discharge taxes, liens,
security interests or such other encumbrances as may attach to the Collateral
which are not expressly permitted under the Loan Documents, may pay for required
insurance on the Collateral if not obtained by the Grantor in accordance with
the Loan Documents and, in accordance with the Loan Documents, may pay for the
maintenance, appraisal or reappraisal, and preservation of the Collateral. With
duplication of Grantor’s expense reimbursement obligations set forth in the
other Loan Documents, the Grantor will reimburse the Bank on demand for any
payment so made or any expense incurred by the Bank pursuant to the foregoing
authorization, and the Collateral also will secure any advances or payments so
made or expenses so incurred by the Bank.

13. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.

14. Preservation of Rights. No delay or omission on the Bank’s part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Bank’s action or
inaction impair any such right or power. The Bank’s rights and remedies
hereunder are cumulative and not exclusive of any other rights or remedies which
the Bank may have under other agreements, at law or in equity.

15. Illegality. If any provision contained in this Agreement should be invalid,
illegal or unenforceable in any respect, it shall not affect or impair the
validity, legality and enforceability of the remaining provisions of this
Agreement.

16. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by the Grantor from, any provision of this Agreement will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on the Grantor will entitle the Grantor to
any other or further notice or demand in the same, similar or other
circumstance.

 

- 6 -



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

18. Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of signature page to this Agreement by facsimile transmission shall
be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

19. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the Grantor and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Grantor may
not assign this Agreement in whole or in part without the Bank’s prior written
consent and the Bank at any time may assign this Agreement in whole or in part.

20. Interpretation. In this Agreement, unless the Bank and the Grantor otherwise
agree in writing, the singular includes the plural and the plural the singular;
words importing any gender include the other genders; references to statutes are
to be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; the word “or” shall be deemed to include
“and/or”, the words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”; references to articles, sections (or
subdivisions of sections) or exhibits are to those of this Agreement; and
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications to such instruments,
but only to the extent such amendments and other modifications are not
prohibited by the terms of this Agreement. Section headings in this Agreement
are included for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose. Unless otherwise specified in this
Agreement, all accounting terms shall be interpreted and all accounting
determinations shall be made in accordance with GAAP. If this Agreement is
executed by more than one Grantor, the obligations of such persons or entities
will be joint and several.

21. Indemnity. The Grantor agrees to indemnify each of the Bank, each legal
entity, if any, who controls the Bank and each of their respective directors,
officers and employees (the “Indemnified Parties”) and to defend and hold each
Indemnified Party harmless from and against any and all claims, damages, losses,
liabilities and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Grantor), in connection with or arising out of or relating to the
matters referred to in this Agreement or the Secured Obligations, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Grantor, or (b) arising out of or resulting from any
suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Agreement, payment of the
Secured Obligations and assignment of any rights hereunder. The Grantor may
participate at its expense in the defense of any such claim.

22. Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the State where the Bank’s
office indicated above is located. THIS AGREEMENT WILL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED,

 

- 7 -



--------------------------------------------------------------------------------

EXCEPT THAT THE LAWS OF THE STATE WHERE ANY COLLATERAL IS LOCATED (IF DIFFERENT
FROM THE STATE WHERE SUCH OFFICE OF THE BANK IS LOCATED) SHALL GOVERN THE
CREATION, PERFECTION AND FORECLOSURE OF THE LIENS CREATED HEREUNDER ON SUCH
PROPERTY OR ANY INTEREST THEREIN. The Grantor hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in the county or judicial
district where the Bank’s office indicated above is located; provided that
nothing contained in this Agreement will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Grantor individually, against any security or against any property of the
Grantor within any other county, state or other foreign or domestic
jurisdiction. The Bank and the Grantor agree that the venue provided above is
the most convenient forum for both the Bank and the Grantor. The Grantor waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 8 -



--------------------------------------------------------------------------------

23. WAIVER OF JURY TRIAL. EACH OF THE GRANTOR AND THE BANK IRREVOCABLY WAIVES
ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS. THE GRANTOR AND THE BANK ACKNOWLEDGE THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.

The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

EPAM SYSTEMS, INC., a Delaware corporation By:  

 

Print Name:  

 

Title:  

 

EPAM SYSTEMS, LLC, a New Jersey limited liability company By:  

 

Print Name:  

 

Title:  

 

VESTED DEVELOPMENT, INC.,

a Delaware corporation

By:  

 

Print Name:  

 

Title:  

 

 

- 9 -



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

 

Print Name:   Virginia Alling Title:   Vice President

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT “A”

TO SECURITY AGREEMENT

 

1. Grantor’s form of organization (i.e., corporation, partnership, limited
liability company):

 

2. Grantor’s State of organization, if a registered organization (i.e.,
corporation, limited partnership or limited liability company):

 

3. Grantor’s principal residence, if a natural person or general partnership:

 

4. Address of Grantor’s chief executive office, including the County:

 

5. Grantor’s EIN, if not a natural person:

 

6. Grantor’s organizational ID# (if any exists):

 

7. Address for books and records, if different:

 

8. Addresses of other Collateral locations, including Counties:

 

9. Name and address of landlord or owner if location is not owned by the
Grantor:

 

10. List of all existing Commercial Tort Claims (by case title with court and
brief description of claim):

 

- 11 -